United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 5, 2007

                                                          Charles R. Fulbruge III
                           No. 06-30431                           Clerk
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        GREGORY L. SPELLS,

                                                 Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      Case No. 2:03-CR-271-ALL
_________________________________________________________________


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

          Gregory L. Spells appeals the denial of a motion to

suppress evidence discovered by federal agents during a search of

his residence and subsequently used to support his convictions for

possession of cocaine and possession of a firearm in furtherance of

a drug-trafficking crime.   Because the executing agents’ reliance

on the warrant was objectively reasonable, we apply the good-faith

exception to the exclusionary rule announced in United States v.

Leon, 468 U.S. 897, 104 S. Ct. 3405 (1985), and AFFIRM the district


     *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court’s ruling.

            In   July      2003,   DEA    Task   Force    Agent   Paul    Toye   was

contacted   by   a    confidential        informant      who   reported   that    an

individual from St. Bernard Parish made weekly deliveries of crack

cocaine to Spells’s residence located at 1524½ Barrone Street in

New Orleans.         The    informant     stated   that    Spells   maintained     a

constant stockpile of crack cocaine and protected it with firearms

that had been used to commit several New Orleans-area homicides by

Spells’s friend, Kevin “Deuce” Ellis.

            During Toye’s investigation of the tip, another DEA

agent, Paul Girior, independently corroborated that the multi-unit

address was a well-known distribution point for crack cocaine.

Toye then conducted a criminal history investigation and determined

that Spells had two prior felony arrests for possession of crack

cocaine and that a New Orleans resident named Kevin Ellis had

felony arrests for distribution of crack cocaine and for carrying

an illegal firearm during the commission of a crime.                Finally, Toye

was notified by a separate               confidential informant, whose past

information regarding narcotics investigations had proven reliable,

that the first confidential informant was trustworthy.

            The informant again contacted Toye on August 6, 2003,

stating that Spells had received a fresh delivery of between

fifteen and twenty pre-packaged plastic baggies containing crack

cocaine earlier that morning.              In response to this second tip,

surveillance of the residence was established, and Toye obtained a

                                          2
search warrant.    When agents confronted Spells outside of the

residence, he admitted that his apartment contained contraband.   A

search subsequently revealed 130 grams of crack cocaine in several

plastic baggies, a 9mm semi-automatic pistol with laser sight, two

.40 caliber semi-automatic pistols, and a scoped, lever-action

rifle.

           Based on the fruits of the search, Spells was charged

with possession with intent to distribute fifty grams or more of

cocaine base in violation of 21 U.S.C. § 841(a) and possession of

a firearm in furtherance of a drug-trafficking crime in violation

of 18 U.S.C. § 924(c)(1).    Spells moved to suppress the narcotics

and firearm evidence, arguing that the warrant affidavit was

deficient because it lacked any “indicia of probable cause as to

render official belief in its existence entirely unreasonable.”

Leon, 468 U.S. at 923, 104 S. Ct. at 3421.     After a suppression

hearing, the district court denied Spells’s motion. Spells entered

a conditional guilty plea, reserving his right to appeal the denial

of the motion to suppress.

           We review a district court’s denial of a suppression

motion by first determining whether Leon’s good-faith exception

applies.   United States v. Sibley, 448 F.3d 754, 757 (5th Cir.

2006).   If so, we typically do not consider whether the warrant was

adequately supported by probable cause and will affirm the district

court’s ruling.   United States v. Flanders, 468 F.3d 269, 270 (5th



                                  3
Cir. 2006).1          Under the good-faith exception, “evidence will be

admitted if it is obtained by officers acting in objectively

reasonable reliance on a search warrant issued by a magistrate

judge.”        United States v. Pigrum, 922 F.2d 249, 252 (5th Cir.

1991). The district court’s determination of the reasonableness of

an officer’s good-faith reliance on a warrant is reviewed de novo.

United States v. Cherna, 184 F.3d 403, 406-07 (5th Cir. 1999).

                  Reliance on a warrant affidavit is reasonable if the

affidavit is not “bare bones.”                       See United States v. Restrepo,

994 F.2d 173, 188-89 (5th Cir. 1993).                      “Bare bones” affidavits are

those containing “wholly conclusory statements, which lack the

facts and circumstances from which a magistrate can independently

determine probable cause.”                United States v. Satterwhite, 980 F.2d

317, 321 (5th Cir. 1992).

                  Here, the degree of detail provided by the informant’s

tip,       when    considered        in    conjunction         with     the     corroborating

information obtained by Agent Toye, demonstrates that the instant

warrant affidavit is not “bare bones.”                           The informant provided

detailed information on two separate occasions that included: the

location of Spells’s supplier; the frequency of the deliveries; the



       1
         In the presence of an officer’s good-faith reliance on a warrant, we reach the probable
cause issue only if the case involves “a novel question” of Fourth Amendment law. United States
v. Satterwhite, 980 F.2d, 317, 320 (5th Cir. 1992) (quoting Illinois v. Gates, 462 U.S. 213, 264,
103 S. Ct. 2317, 2346 (1983) (White, J., concurring)). This case presents no such question. See
id. (whether facts alleged by an affidavit support a finding of probable cause does not raise a novel
question of law).

                                                 4
address of the residence at which Spells allegedly bagged and sold

crack cocaine; a description of the contraband weapons possessed by

Spells; and a specific description of the amount of crack cocaine

delivered to Spells on the morning of August 6. Toye’s independent

investigation uncovered facts consistent with the informant’s tip.

More than conclusory statements bolstered the affidavit.

               The magistrate judge determined that the nature and

quality of the information contained in Toye’s warrant affidavit

bore sufficient indicia of reliability to support a finding of

probable       cause.2          Without      evaluating         the     accuracy       of     that

determination, we agree that Toye’s affidavit was not “bare bones”

and    that     his    reliance       on    the       magistrate      judge’s      ruling      was

objectively reasonable, and thus in good faith.3                           When, as here, a

warrant affidavit is not facially invalid, “it is impossible to

argue...that an officer’s reliance on it could be unreasonable.”

United States v. McKnight, 953 F.2d 898, 905 (5th Cir. 1992).

               For these reasons, the good faith exception applies, the

district court correctly denied the motion to suppress, and the



       2
         See, e.g., United States v. Privette, 947 F.2d 1259, 1262 (5th Cir. 1991) (detail of an
informant’s statement or internal consistency of the statement with surrounding facts compensate
for deficiencies in an informant’s veracity); United States v. Jackson, 818 F.2d 345, 349 (5th Cir.
1987) (particularly detailed information can serve as the basis for an informant’s knowledge);
United States v. Farese, 612 F.2d 1376, 1379 n.5 (5th Cir. 1980) (suspect’s criminal record is a
valid consideration in the probable cause assessment) (citation omitted).
       3
           Because of our determination that Leon’s good-faith exception applies, we do not
reach the question whether the magistrate judge’s probable cause assessment was accurate.
Restrepo, 994 F.2d at 187.

                                                  5
conviction is therefore AFFIRMED.




                                6